Citation Nr: 0937907	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-00 696	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot fracture.  

2.  Entitlement to service connection for bilateral pes 
planus (claimed as bilateral plantar fasciitis).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 2003 to February 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Phoenix, 
Arizona RO.  In March 2007, a hearing was held before a 
Decision Review Officer (DRO); a transcript of the hearing is 
associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran sustained a left foot fracture in service, 
and has residuals of such injury consisting of X-ray changes 
with associated pain.   

2.  It is reasonably shown that the Veteran's pre-existing 
bilateral pes planus increased in severity during, and was 
aggravated by, his service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left foot fracture 
is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  Service connection for bilateral pes planus is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on the matters.

B.	Factual Background

The Veteran's STRs reveal that on January 2003 enlistment 
examination, asymptomatic pes planus was noted.  December 
2003 (3 weeks after he sustained a left foot fracture) 
treatment records show the Veteran was seen for left foot 
complaints; it was noted that he was wearing a cam walker, 
and that there was pain at the fracture site.  Pain over the 
plantar fascia was also noted.  Later December 2003 treatment 
records note that the left foot fracture had resolved.  
January 2004 treatment records show a diagnosis of bilateral 
plantar fasciitis.  In February 2004, it was recommended that 
the Veteran be separated from service as not physically 
qualified due to chronic bilateral plantar 
fasciitis/complaints of bilateral foot and heel pain.  

A September 2004 private treatment record from Dr. M. E. R. 
notes the Veteran was medically released from the military 
due to plantar fasciitis and that it caused him so much pain 
that he could not function.  Physical examination found 
bilateral plantar fasciitis with tenderness in the medial 
aspect of the calcaneus.  

On July 2006 VA examination, the Veteran reported that he 
stood up from sitting at lecture and felt pain in his left 
foot.  Swelling and pain were localized to the metatarsal 
region.  X-rays noted third metatarsal fracture.  He was 
placed in a removable cast, placed on crutches and began 
rehab; he was on crutches and placed in a cast for two to 
three months.  On physical examination, bilateral flatfoot 
(pes planus) was found.  X-rays revealed bilateral pes 
planus; the structures were intact, joint spaces were well-
maintained, and the soft tissues were unremarkable.  The 
examiner indicated that the pes planus was a congenital or 
developmental condition, and that it was not worsened by 
service.  The diagnosis, in pertinent part, was mild plantar 
fasciitis.  

In a March 2007 buddy statement from J. R., it was stated 
that the appellant did not have a broken foot prior to 
joining the military.  

In a March 2007 statement the Veteran's spouse indicated that 
he had no signs of foot problems (or foot fracture) prior to 
his enlistment in the military.  

At a March 2007 hearing before a DRO, the Veteran's 
representative noted that he had plantar fasciitis diagnosed 
in December 2003, and that a left foot fracture in service 
was confirmed by X-ray.  The Veteran testified that since 
service he has had a problem with bilateral plantar 
fasciitis, and that standing, walking, and work aggravated 
the problem.   

In a July 2007 report from A. N., D.P.M., it was noted that 
October 2003 X-rays were unremarkable for fracture, and that 
January 2004 X-rays revealed "cortical hypertrophy of the 
third metatarsal which very likely represents a healed 
metatarsal fracture."  The diagnoses were bilateral plantar 
fasciitis with associated pes plan valgus deformity, and a 
history of healed stress fracture, left third metatarsal.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

Service connection is warranted if the evidence of record 
shows that the veteran had a chronic disorder in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third elements discussed above.  See Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Residuals of a Left Foot Fracture

It is not in dispute that the Veteran sustained, and received 
treatment for, a fracture of the left foot third metatarsal 
in service.  Furthermore, it is not in dispute that X-rays of 
the left foot after the fracture healed showed changes 
consistent with an old healed fracture.  The Veteran has 
reported to examiners, and testified at the March 2007 DRO 
hearing, that he has pain in the area of the fracture.  The 
Board notes that pain of itself is not a compensable 
disability (see Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)); however, here there is pain with underlying 
pathology (i.e., X-ray changes consistent with healed 
fracture).  Consequently, all the requirements for 
establishing service connection are met.  The Veteran is 
shown to have disability due to injury in service, and 
service connection for residuals of a left third metatarsal 
fracture is warranted.

Bilateral Pes Planus

It is not in dispute that bilateral pes planus pre-existed 
the Veteran's active duty service; asymptomatic bilateral pes 
planus was noted on service enlistment examination.  
Consequently, such disability cannot be found to have been 
incurred in service.  The analysis of the claim proceeds to 
consideration of whether the pes planus was aggravated by 
service.  To establish service connection on the basis of 
aggravation, it must be shown that the claimed disability 
increased in severity during service.  On pre-service 
enlistment examination, it was noted that the Veteran's pes 
planus was asymptomatic.  During service, and apparently as a 
consequence of training activities, the pes planus became 
symptomatic to the extent that the Veteran was separated from 
service due to unfitness; superimposed bilateral plantar 
fasciitis was diagnosed, and such disability has persisted.  

The Board notes the July 2006 VA staff podiatrist's opinion 
essentially to the effect that the Veteran's bilateral pes 
planus is a congenital/developmental disorder (and therefore 
not a compensable disability).  To the extent that the 
opinion suggests that service connection may not be awarded 
for pes planus by its very nature, the opinion is 
inconsistent with VA regulations that provide for disability 
ratings for pes planus (note 38 C.F.R. § 4.71a, Code 5276).  
Even if it is conceded that the Veteran's pes planus is 
congenital (not acquired), VA's General Counsel has advised 
that service connection may be granted for diseases of 
congenital, developmental, or familial origin, as long as the 
evidence as a whole establishes that the condition in 
question was incurred or aggravated during service within the 
meaning of VA laws and regulations.  VAOPCGPREC 82-90 (July 
18, 1990) (emphasis added).  Here, the evidence shows that 
the Veteran's pes planus was asymptomatic prior to service, 
became symptomatic during service with training activities, 
and has remained symptomatic (as reflected by plantar 
fasciitis) since.  The disability is shown to have increased 
in severity during service; there is nothing in the medical 
evidence of record establishing that the increase was due to 
natural progression (i.e., that the pes planus would have 
become symptomatic and remained so regardless of military 
activity).  Accordingly, the governing criteria in 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 are met; service 
connection for bilateral pes planus with plantar fasciitis is 
warranted.  


ORDER

Service connection for residuals of a left third metatarsal 
fracture is granted.  

Service connection for bilateral pes planus is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


